of f i c e of c h i ef c ou n sel department of the treasury i n t e r n al r e v e n u e s e r v i c e w ashington d c cc ita ----------- conex-120290-08 date number info release date uil the honorable jerry costello member u s house of representative sec_144 lincoln place court suite belleville il attention ------------------- dear congressman costello i am responding to your inquiry dated date on behalf of your constituent ----- -- ------------------ who requests a change in federal tax law regarding the taxation of interest_income earned on a united_states treasury bond treasury bond that she received in termination of a structured_settlement periodic_payment stream -------------- was physically injured in an automobile accident in compensation_for her injuries she was receiving from a structured_settlement company periodic_payments of damages that were excludable from income under sec_104 of the internal_revenue_code code the structured_settlement company subsequently dissipated the assets that were supposed to fund the periodic_payments in ------ ----- ---------- settled a claim of misappropriation against the structured_settlement company by agreeing to receive a treasury bond in termination of the periodic_payment stream sec_104 of the code generally excludes from income the amount of any damages received whether as lump sums or as periodic_payments on account of personal physical injuries or physical sickness thus ----- -------- excluded from income the periodic_payments she was receiving from the structured_settlement company similarly she excluded from income the fair_market_value of the treasury bond that she received as a lump sum in termination of the periodic_payment stream when a taxpayer receives a lump sum payment of damages in satisfaction of a claim for personal physical injuries the taxpayer excludes the lump sum from income under sec_104 of the code and must include interest_paid on the lump sum in income under sec_61 revrul_76_133 1976_1_cb_34 therefore ----- ------- -------- must include in income the interest payments she receives on her treasury bond conex-120290-08 however if ------------- acquired the treasury bond at a premium then she can elect to amortize the premium and reduce the amount of interest includible in income each year by the amount of premium amortizable in that year sec_171 of the code and the regulations thereunder provide rules for ----------------------of bond_premium bond_premium generally is the amount by which the taxpayer’s basis in a bond is greater than its stated principal_amount generally ----- ---------- basis in the bond when she acquired it would be the bond’s fair_market_value at that time if ----- ---------- basis in the treasury bond when she acquired it exceeded its stated principal_amount then she would have acquired the treasury bond at a premium in an amount equal to the excess i have enclosed a copy of publication investment_income and expenses chapter_3 of publication provides additional information about bond_premium amortization ---------------- request to exempt from income_taxation the interest on the treasury bond she acquired to settle her damages claim and terminate the periodic_payment stream of sec_104 damages would require legislative action by congress i hope this information is helpful if we can assist you further please contact me at ------ ---------------------or ------------------- at --------------------- sincerely george j blaine associate chief_counsel income_tax accounting enclosure publication investment_income and expenses
